DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Action is responsive to the Reply filed on 12 October 2022 (“Reply”).  As directed in the Reply:
	no claims have been amended;
	no claims have been cancelled; and 
	no claims have been added.  
Thus, Claims 1-20 are presently pending in this application, with Claims 4, 7, 8, 10, 18, and 20 withdrawn from consideration.

Election/Restrictions
Applicant’s election without traverse of Group I and Species B in the Reply is acknowledged.

Claims 4, 7, 8, 10, 18, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the Reply.

Specification
The disclosure is objected to because of the following informalities:
pg. 10, line 15, “an” should be “and;”
pg. 15, 
	line 14, Applicant should confirm that ULTANIUM is correct, as the mark was not located in the U.S. trademark database; and
	line 15, it appears that “GUM METAL” should be one word.
Appropriate correction is required.

Claim Objections
Claims 5-11, 13, 14 and 17 are objected to because of the following informalities:
each of Claims 5-11, 13, and 14, line 1 of each claim, refers to “any one of claims” while only identifying a single claim from which the claim depends, thus inviting confusion - each claim has been treated as instead stating “claim” for the foregoing clause; and
Claim 17, line 1, reads “claim1 16” and therefore invites confusion - the claim has been treated as depending from Claim 16 so that “the attachment member” has a positive antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “soft” in Claim 14, at line 2, is a relative term which renders the claim indefinite. The term “soft” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claim has been treated as not including the word.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 9, 15-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,231,551, granted to Barbut (“Barbut”).
	Barbut describes a device substantially as claimed by Applicant, as follows.
	Claim 1:	A fluid directing device (Figs. 3, 4A, 4B), comprising:
	a catheter (102, 148) defining a lumen (Fig. 3, 116) and having a distal end (Fig. 3, near ref. no. 118) and a proximal end (Fig. 2, at adapter 103); and
	a skirt (104) attached to and encircling a distal region of the catheter (encircling a distal region of 148), the skirt having a proximal end attached to the catheter (Fig. 3, near ref. no. 118), and a free distal end (at ring 110), the skirt having a sidewall extending between the proximal and distal ends thereof (118, 136), the skirt configured to move between a collapsed state and an expanded state in which the sidewall extends radially away from the catheter (col. 6, lines 22-23, constrictor 104 is expandable), the sidewall defining an interior chamber in the expanded state (124), wherein the skirt is configured to prevent contrast media that exits the catheter lumen from passing through the sidewall (when rotated to close off holes 128, 144, the shells 118, 136 prevent all fluid from flowing through them, including contrast media; col. 7, lines 21-26 and col. 8, lines 2-14).
	Claim 2:	(The fluid directing device of claim 1,) further comprising an attachment member disposed on the distal end of the skirt (col. 6, lines 56-66, hooks).
	Claim 3:	(The fluid directing device of claim 2,) wherein the attachment member includes a plurality of hooks configured to engage an ostium of a vessel (id.).
 	Claim 5:	(The fluid directing device of any one of claims 1 [sic],) wherein the sidewall is permeable to blood and impermeable to contrast media (when rotated to close off holes 128, 144, the shells 118, 136 prevent all fluid from flowing through them, including contrast media; when rotated to be open, blood is allowed to flow through the holes.  As used in this application, “permeable” broadly includes structures and materials which permit penetration of the named fluids).
	Claim 6:	(The fluid directing device of any one of claims 1 [sic],) wherein the sidewall is permeable to fluid flow in a single direction, permitting fluid to flow through the sidewall from outside the skirt into the interior chamber, but preventing fluid flowing through the sidewall from the interior chamber to outside the skirt (id.).
	Claim 9: 	(The fluid directing device of any one of claims 1 [sic],) wherein the proximal end of the skirt is attached to the distal end of the catheter (Fig. 3, near ref. no. 118).
	Claim 15:	A fluid directing device (Figs. 3, 4A, 4B), comprising:
	a catheter (102, 148) defining a lumen (116); and
	a skirt (104) attached to and encircling a distal end of the catheter (encircling a distal region of 148), the skirt having a free distal end (at ring 130) extending distal of the distal end of the catheter (see Fig. 3 generally), the skirt configured to move between a collapsed state and an expanded state in which the skirt extends radially away from the catheter (col. 6, lines 22-23, constrictor 104 is expandable), the skirt defining an interior chamber in the expanded state (124), wherein the skirt is configured to prevent contrast media that exits the catheter lumen from passing through the skirt (when rotated to close off holes 128, 144, the shells 118, 136 prevent all fluid from flowing through them, including contrast media; col. 7, lines 21-26 and col. 8, lines 2-14).
	Claim 16:	(The fluid directing device of claim 15,) further comprising an attachment member disposed on the distal end of the skirt (col. 6, lines 56-66, hooks).
	Claim 17:	(The fluid directing device of claim1 16 [sic: 16],) wherein the attachment member includes a plurality of hooks configured to engage an ostium of a vessel (id.).
	Claim 19:	(The fluid directing device of claim 15,) wherein the skirt is permeable to blood and impermeable to contrast media (when rotated to close off holes 128, 144, the shells 118, 136 prevent all fluid from flowing through them, including contrast media; when rotated to be open, blood is allowed to flow through the holes).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Barbut as applied to Claim 1 above, and further in view of U.S. Patent App. Publ. No. 2009/0326572, by Peh et al. (“Peh”).
	Barbut discloses a device substantially as claimed by Applicant; see above.  Barbut does not, however, disclose that its skirt further comprises a support structure configured to bias the skirt in the expanded state (Claim 11), or that the support structure includes a plurality of struts extending between the proximal end and distal end of the skirt (Claim 12).
	Peh relates to a catheter having a cone-shaped distal end skirt for engaging with tissue during an interventional medical procedure and is therefore from an art which is the same as, or closely analogous to, those of Applicant’s claims and Barbut.  Peh teaches that, in such a catheter, the skirt 12 may be constructed to include a support structure 94 (struts: Figs. 9A-D; [0068]) configured to bias the skirt in the expanded state ([0062]-[0064], describing the skirt expanding by itself when tip 100 is withdrawn), or that the support structure includes a plurality of struts extending between the proximal end and distal end of the skirt (id.), so that the skirt self-expands and thus simplifies its deployment.  Peh also discloses that the distalmost edge 22 of the cone 12 (see Fig. 1b) may be formed, “. . . of a soft elastomeric material such as certain soft grades of silicone or polyurethane, as typically known, to help contact edge 22 conform to an uneven or rough underlying anatomical tissue surface” ([0044]).
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct Barbut’s skirt such that it includes a support structure configured to bias the skirt in the expanded state, and that the support structure includes a plurality of struts extending between the proximal end and distal end of the skirt, and to make the distal end of the skirt of a soft (see treatment of this word, above) elastomeric material, because Peh teaches doing so in a closely related catheter so the catheter’s distal end skirt will self-deploy and thus make its use simpler, and so that the cone’s contact edge will better conform the an anatomical tissue surface.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Barbut as applied to Claim 1 above, and further in view of U.S. Patent App. Publ. No. 2009/0054803, by Saadat et al. (“Saadat”).
	Barbut discloses a device substantially as claimed by Applicant; see above.  Barbut does not, however, disclose that it also includes at least one sensor configured to determine proximity to tissue.
	Saadat relates to a catheter having a cone-shaped distal end skirt for engaging with tissue during an interventional medical procedure and is therefore from an art which is the same as, or closely analogous to, those of Applicant’s claims and Barbut.  Saadat teaches that, in such a catheter, the skirt can include electrical contacts 286 (see Fig. 22A and [0137]) to detect when the distal end of the skirt has contacts tissue.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct Barbut’s skirt such that it includes at least one sensor configured to determine proximity to tissue, because Saadat teaches doing so in order to determine when the catheter distal end contacts tissue.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent App. Publ. No. 2015/0342717 describes the use of flapper valves in a catheter similar to Applicant’s.
	U.S. Patent App. Publ. No. 2015/0342717 describes one-way valves on the distal skirt of a catheter.
	The balance of the documents cited with this Office Action relate generally to catheters with distal end skirts, barbs or hooks, and porous membranes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J. CERMAK whose telephone number is (571)272-0135. The examiner can normally be reached M-F 7:30-4:00 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R. Price can be reached on 571.270.5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM J. CERMAK/
Assistant Patent Examiner
Art Unit 3783



/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771